DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed May 27, 2021 is acknowledged. Group II, Species 1, as shown in FIGs. 8A-C and 9A, was elected. Claim 11 has been amended. Claims 10, 15-18 and 25 have been withdrawn. Claims 7-21 and 24-25 are pending.
 	Action on merits of claims 7-9, 11-14, 19-20 and 24 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 24 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “synchronizing the change of the tilt angle θ with at least one scan to increase uniformity of an implant profile across the semiconductor substrate” (new claim 24) in the application as filed. (Emphasis added).

Applicant must cancel the new matter in response to the Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites: the method of claim 13, wherein the doped layer comprises a drift layer and the first horizontal junction comprises a pn junction. 
To form a “pn junction” it is required a “p” and an “n”. The interface between these two is known as “p-n junction”. 
However, claim 13 and claim 7 has never recited any dopant type of either the substrate or ion beam. Note that, ions of any type, including inert (non-dopant type), can be used for ion implantation.  
If the substrate is a p-type substrate and the implanting ions are of p-type, can a pn junction formed?
If the substrate is an n-type and the implanting ions are of n-type, can a pn junction formed?
If the substrate is an n-type or p-type, and the implanting ions are of inert, Ar, oxygen, nitrogen, etc., can a pn junction formed?


Claim 24 recites: “synchronizing the change of the tilt angle θ with at least one scan to increase uniformity of an implant profile across the semiconductor substrate”.
The term "to increase uniformity" in claim 24 is a relative term which renders the claim indefinite.  The term "to increase uniformity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The implant profile is either uniform or not uniform. There is no such thing is more or increase uniformity than an uniform profile.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites: the method of claim 7, further comprising: controlling an implant dose D(θ, t) of the ion beam as a function of the tilt angle θ(t), where t represent time.  
Claim 7 has already recited: “continuously changing, during the relative movement, a tilt angle θ … from a first tilt angle θ1 to a second tilt angle θ2,”.
Therefore, claim 7 has already provide for “controlling an implant dose D(θ, t) of the ion beam as a function of the tilt angle θ(t), where t represent time”. 

 
Claim 12 recites: the method of claim 11, wherein D(θ,t) = D0/cos(θ(t)) with D0 equal to the implant dose at θ=0°.
The equation : D(θ,t) = D0/cos(θ(t)) is being used to calculate the implantation dose. 
“D(θ, t)” has already exist in claim 11. The equation, “=D0/cos(θ(t)) with D0 equal to the implant dose at θ=0°” fails to further limit “D(θ, t)”.  
Therefore, Claim 12 fails to further limit claims 11 and 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The rejection of claims 11-12 are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9, 11-14, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YASUDA (JP. Pub. No. 05-129217) of record (English translation attached).
With respect to claim 7, YASUDA teaches a method of manufacturing semiconductor devices as claimed, the method including: 

continuously changing, during the relative movement (FIG. 1a), a tilt angle θ between a beam axis of the ion beam (201) and a normal to the main surface from a first tilt angle θ1 (0°) to a second tilt angle θ2 (90°), wherein an angular span ∆θ between the first tilt angle θ1 and the second tilt angle θ2 is at least 5°; and
scanning the ion beam (201) along a beam track (rotation, FIG. 1b) over the main surface of the semiconductor substrate (101) to distribute the ions uniformly across the semiconductor substrate (101).  (See FIGs. 1-3, ¶ [0006] – [0009]).

With respect to claim 8, the method of YASUDA further comprises: deflecting the ion beam (201) along a horizontal first scan direction and along a horizontal second scan direction tilted to the first scan direction. 

With respect to claim 9, the method of YASUDA further comprises: 
deflecting the ion beam (201) along a horizontal first scan direction; and 
1012-2230 / 2017P50253 US37moving the semiconductor substrate (101) along a horizontal second scan direction (rotation) titled to the first scan direction. 

With respect to claim 11, As best understood by Examiner, the method YASUDA further comprises: controlling an implant dose D(θ, t) of the ion beam as a function of the tilt angle θ(t).   


With respect to claim 12, As best understood by Examiner, the implantation of YASUDA is performed at varying the tilt angle, thus, the limitation D(θ,t) = D0/cos(θ(t)) with D0 equal to the implant dose at θ=0°, is met.  
With respect to claim 13, ions implanted by the ion beam (201) of YASUDA form a doped layer (104) extending from a first horizontal junction (bottom) parallel to the main surface to a second horizontal junction (top) parallel to the main surface (or the thickness of the doped layer). 
With respect to claim 14, As best understood by Examiner, the doped layer of YASUDA comprises a drift layer and the first horizontal junction (bottom) comprises a pn junction (interface between 104 - 101). 
Regarding “drift layer”, the term “drift layer” does not associated to any particular layer in connection to claim 13 or 7. 
Therefore, layer 104 of YASUDA meet the limitation a “drift layer”. 

With respect to claim 20, the method of YASUDA further comprises: forming, before directing the ion beam onto the semiconductor substrate, an implant mask (103) on the main surface. (See FIG. 2b). 

With respect to claim 24, As best understood by Examiner, YASUDA teaches a method of manufacturing semiconductor devices as claimed, the method including: 

continuously changing, during the relative movement, a tilt angle θ between a beam axis of the ion beam (201) and a normal to the main surface from a first tilt angle θ1 (0°) to a second tilt angle θ2 (90°), wherein an angular span ∆θ between the first tilt angle θ1 and the second tilt angle θ2 is at least 5°; and
synchronizing the change of the tilt angle θ with at least one scan to increase uniformity of an implant profile across the semiconductor substrate. (See FIG. 1-3, ¶ [0006] – [0009]).

Since the tilt angle θ of YASUDA is continuously changing while the substrate is rotating, hence “synchronizing the change of the tilt angle θ with at least one scan” thus, the limitation “to increase uniformity of an implant profile across the semiconductor substrate” is met. (Cause and effect).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over YASUDA ‘217 as applied to claim 7 above, and further in view of PFIRSCH et al. (US. Pub. No. 2011/0018029) of record. 

Thus, YASUDA is shown to teach all the features of the claim with the exception of explicitly disclosing the semiconductor substrate being a silicon carbide. 
However, PFIRSCH teaches a method of manufacturing semiconductor devices including a semiconductor substrate (103) utilizing a silicon or silicon carbide crystal. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor device of YASUDA utilizing silicon carbide crystal for the semiconductor substrate as taught by PFIRSCH to provide for a high power device. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
  
Response to Arguments
Since the previous Office Action fail to include a full English translation of YASUDA (JP. Pub. No. 05-129217), the Final Office Action issued March 31, 2021, thus, withdrawn. 
Applicant's arguments filed July 30, 2021 have been fully considered but they are not persuasive.
112(a) Rejection 
There is no evidence that support for “increase uniformity”.
The rejection is maintained.

112(b) Rejection 
With respect to claims 14 and 24, applicant fails to provide any evidence contrary to the rejection. 
The rejections of claims 14 and 24 are maintained. 

112(d) Rejection 
With respect to claim 11, What is the meaning of “a function of tilt angle θ(t), where t is time”? 
With respect to claim 12, Applicant fails to provide any evidence that the D(θ,t) of claim 12, further limit D(θ,t) of claim 11.
Note that “D(θ,t)” of claim 11 remains the same regardless how one calculates it or what “equation” one would have used to determine it.
The rejection is maintained. 

102 / 103 Rejection 
Applicant argues: The YASUDA reference is predominantly concerned with LSI devices, and particularly with the formation of lightly doped drain (LDD) structures.
However, Applicant fails to identify which limitations of the claims YASUDA does not teach. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829